Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over U.S. Publication No. 2016/0125419 (“Arslan”) in view of U.S. Publication No. 2016/0328986 (“Corpus et al.”).

Regarding claim 1, Arslan discloses an interactive and automated training system (fig. 1, system 1), comprising: 
a training portal comprising a training database (Fig. 1, [0058] reference models stored in Reference Model Database 7; [0059] Personnel may be trained by using these reference models);
a training material creating module comprising a recorder and a dialogue identifier ([0031] 107. Recording the voice of the person to be evaluated by the predetermined behavioral and conversational parameters via voice recording unit (2) and recording it to voice database (3));
wherein, the recorder is configured to record a real time interaction between an employee and a customer (Fig. 2, step 101. Recording the conversations performed is a voice communication channel between the customer (M) and the customer representative (T) to the operation-specific voice database (3) by voice recording unit); 
wherein, the dialogue identifier is configured to differentiate the real time interaction into an employee dialogue and a customer dialogue, and provides indexing of subparts of the real time interaction; the training material creating module stores the real time interaction into the training database along with indexing data of the subparts of the real time interaction ([0049-0051] acoustic parameters of the customer’s speech “M” and the customer representative speech “T” are evaluated, Examiner interprets this as differentiating between employee dialog and customer dialog; regarding the indexing of subparts, [0059] Analysis Module (6) determines the operation-specific speech features and reference models are generated based on those features),
the training material creating module is configured to categorize a plurality of real time interactions stored in the training database into a plurality of training scenarios (fig. 2, [0029] 105. Generating reference conversation models by using calculated parameters by analysis module (6)), and
the training database is accessible to the trainee user through the training and practicing module ([0059] Analysis Module (6) determines the operation-specific speech features and reference models are generated based on those features. Personnel may be trained using the stored models).
While Arslan discloses recording the generated reference conversation models to reference model database ([0030]) such that the reference models may be used trained train personnel, it does not specify: a training and practicing module for training and practicing interactively with a trainee user; a testing module for providing test case scenarios and grading a performance level of the trainee user; and the training and practicing module comprises an output device for providing an output to the trainee user, and an input device for receiving an input from the trainee user for interactive training and practice.  
In a similar field of endeavor, Corpus et al. discloses using stored audio content for training call center agent using a conversation simulation interface. Corpus et al. discloses 
a training and practicing module for training and practicing interactively with a trainee user (Fig. 2, training simulation 200); 
a testing module for providing test case scenarios and grading a performance level of the trainee user ([0049] the scenario design application combines the data from the template and linked files into a scenario. A scenario can be a set of screens through which an agent can progress (and/or upon which agent responses can be graded); and 
the training and practicing module comprises an output device for providing an output to the trainee user, and an input device for receiving an input from the trainee user for interactive training and practice (fig. 4, example call scenario for outputting training content to agent and receiving agent input).    
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the generated reference conversation models in the invention of Arslan into the training module taught by Corpus et al. in order to simulate a call with the call center agent trainee such that the trainee is trained with real time interactions determined to have been successful.

Regarding claim 2, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 1, wherein the real time interaction is a written interaction or an oral interaction (Arslan, [0046] perform an objective evaluation with a machine by using the acoustic features and text contents of the successful conversation evaluations).
  
Regarding claim 3, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 1, wherein the real time interaction is an oral interaction, the recorder is an audio recorder (fig. 1, voice recording unit 2) and the dialogue identifier is a speech recognition device configured for differentiating voice of different speakers in the oral interaction (Arslan, [0049-0051] acoustic parameters of the customer’s speech “M” and the customer representative speech “T” are evaluated, Examiner interprets this as differentiating between employee dialog and customer dialog).
  
Regarding claim 4, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 3, wherein the training material creating module further comprises a speech to text converter, the speech to text converter converts the oral interaction into a text and the training material creating module stores the text into the training database ((Corpus, [0035] A recorded voice response from an agent is translated to text and analyzed (e.g., for keywords, inflection, emotional response, etc.). While Corpus et al. discloses the speech to text conversion of agent speech during training, a person of ordinary skill in the art would have known how to apply the speech to text conversion for analysis by the creating module in order to analyze the speech used for training content for example, to determining claimed intent of the response as recited by Corpus. 

Regarding claim 5, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 3, wherein the training material creating system further includes a speaker diarisation system for differentiating the voice of different speakers (Arslan discloses distinguishing between performance of customer service representative (T) and customer (M), for example as discussed in [0050] where overlap between speech (T) and speech (M) overlap. Examiner interprets speaker diarisation is performed because the voices of the two speakers are differentiated).  

Regarding claim 6, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 1, wherein the training database is configured to be amended directly by an input from a trainer (Arslan, [0046] a supervisor may perform a subjective evaluation based on a predetermined criterion. A common evaluation result may also be obtained by mixing the results of a machine and a supervisor such that the results of machine and supervisor contribute to the final result based on a predetermined weight for each).

Regarding claim 7, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 1, wherein the training and practicing module is configured to interact with the trainee user based on a training scenario selected by the trainee user from the plurality of training scenarios (Corpus, fig. 2, training simulator interface, [0041] agent can then find scenarios she/he has permission to access. The agent can select a scenario and then click a start training button.).  

Regarding claim 8, Arslan in view of Corpus et al. discloses the interactive and automated training system according to claim 7, wherein the testing module provides a test case scenario corresponding to the training scenario selected by the trainee user and records a response of the trainee user (Corpus, Fig. 4, the training simulation provides an example incoming call for the training scenario, [0043] the agent clicks on customer audio button and listens to pre-recorded statements).

Regarding claim 9, Arslan in view of Corpus discloses in the interactive and automated training system according to claim 8, wherein the testing module analyzes the response of the trainee user and is configured to provide a score based on a predetermined testing criterion (Corpus, Fig. 3, shows an agent score card for each step of the training, [0035] a recorded voice response of the agent is analyzed for matching criteria).

Regarding claim 10, Arslan in view of Corpus discloses the interactive and automated training system according to claim 9, wherein the testing module compares an intent of the response of the trainee user with an intent of a desired response in the training database and provides the score based on a degree of match between the intent of the response of the trainee user and the predetermined response in the training database (Corpus, [0035] an answer can be based on keywords (such as free-form text describing a problem), exact matching (such as address information), selection (such as checkboxes or radio buttons) or other criteria. A recorded voice response from an agent is translated to text and analyzed (e.g., for keywords, inflection, emotional response, etc., [0053] correct answers can be provided for use with the input methods, allowing for scoring and detection of incorrect inputs for a step. Answer detection can be set up to detect correct or incorrect agent input, including the actions, exact text matching and/or keyword detection). Examiner interprets the analysis for keywords, inflection, emotional response, etc. corresponds to determining claimed intent of the response. The analysis is then used for scoring purposes as claimed. Scoring is adaptive to correct/incorrect answers as discussed in [0035].

Regarding claim 11, Arslan in view of Corpus discloses the interactive and automated training system according to claim 10, wherein the testing module is configured to display the desired response to the user trainee (Corpus, [0060] The question interface can include a description area, an answer input and an explanation pane. The answer input can receive answer information from an agent. Once an answer is given, feedback about the answer can be given through the explanation pane) Examiner interprets the explanation with respect to agent answer as claimed desired response).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2014/0250227 (“Slovacek”).

Regarding claim 12, Slovacek discloses a method for implementing an interactive and automated training system, the method comprising: 
storing a plurality of interaction files having a conversation between a customer and an employee into a training database ([0049], method 700 for complex interaction recording between a customer and a contact center agent, [0045] a call recording management server 440 may be utilized such as to perform call recording functions and to optionally store call recordings in a database 611); 
determining a customer dialogue and an employee dialogue in each interaction file (fig. 8, [0050] call segments may be grouped together based on a number of criteria such as the identity of the caller, the identity of the agent handling the call); 
assigning a first identifier corresponding to the customer dialogue and a second identifier corresponding to the employee dialogue (fig. 8, [0051] each agent audio/client track is identified see 822a/ 822b and 824a/824b); 
determining a timing stamp of each part of the customer dialogue and each part of the employee dialogue ([0050] timestamp); 
assigning a timing identifier to the each part of the customer dialogue and the each part of the employee dialogue based on the timing stamp and a timing duration of the each part of the customer dialogue and the each part of the employee dialogue respectively ([0052] when the call is placed on hold, the new "on hold" segment 821b may not be associated with an audio track. When the call is resumed 821c, it can be seen that audio recording resumes and new audio tracks for the agent 822c and client 824c are associated with the new "call resumed" segment 821c) Examiner interprets each audio segment as a timing duration and the order of the segments the timing identifier); and 
categorizing the each interaction file according to a plurality of training scenarios ([0050] call segments may be grouped together based on a number of criteria such as the identity of the caller, the identity of the agent handling the call, the reason for calling, or any of a number of criteria that may be used to differentiate between individual call records) Examiner interprets reason for the call as categorizing.

Regarding claim 13, Slovacek discloses the method of claim 12, wherein, the interaction file is a mono audio file and the step of determining the customer dialogue and the employee dialogue in the each interaction file is performed by a speaker diarisation system (interaction evaluation server 610) ([0049] step 702, interaction segments may be identified, such as determining the parties involved in a telephone call and associating each party with their respective audio stream).  

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0250227 (“Slovacek”) in view of U.S. Publication No. 2016/0328986 (“Corpus et al.”).

Regarding claim 14, Slovacek does not specify the method of claim 13, further comprises converting the audio file into a text by a speech to text converter; wherein, the customer dialogue and the employee dialogue are determined by parsing the text.  
	In a similar field of endeavor, Corpus et al. discloses a method of training call center agent using a simulated conversation. Corpus et al. discloses a recorded voice response from an agent is translated to text and analyzed (e.g., for keywords, inflection, emotional response, etc. ([0035).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Slovacek in view of Corpus by using speech to text conversion in order to provide a second layer of analysis in order to more effectively determine the correctness of agent responses during the training simulation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0250227 (“Slovacek”) in view of U.S. Publication No. 2017/0116982 (“Gelfenbeyn et al.”).

Regarding claim 15, Slovacek does not specify the method of claim 12, further comprising creating a lookup table for similar words or similar words based on an intent of the customer in the customer dialogue and an intent of the employee in the employee dialogue.
	Also in the field of speech analysis, Gelfenbeyn et al. discloses a dialog system identifying or determining a dialog system intent associated with a speech input based on at least one predetermined intent keyword of the speech input ([0087]). The dialog system elements include at least “entities” and “intents.” Each entity may include a number of objects having substantially same or similar characteristics. In other words, entities can include lists of keywords defining objects of a class. In one example, an entity may include a keyword and a set of synonyms corresponding to the keyword ([0046]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate while analyzing speech input, intent and keyword processing with a table of similar words, as disclosed by Gelfenbeyn et al. in order to account for varying ways an agent may deliver responses for conveying the correct answers.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the prior art does not specify using the interactive and automated training system of claim 1 comprising “selecting a mode of training, wherein the mode of training is one selected from the group consisting of a practice mode, a query mode and a test mode” such that each of: the practice mode, query mode and test mode perform the methods recited in claim 16 in combination with the limitations recited in claim 1 from which it depends.
Claims 17-20 are dependent upon claim 16 and are allowable as being dependent upon an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652